Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT A
                       Case1-21-40301-ess
                      Case   1-21-40301-ess Doc
                                             Doc43-2
                                                 1 Filed
                                                     Filed02/08/21
                                                           06/15/21 Entered
                                                                     Entered02/08/21
                                                                             06/15/2110:44:02
                                                                                      16:03:09



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter       7
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                QB Wash LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Blvd Auto Spa
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  138-77 Queens Boulevard
                                  Jamaica, NY 11435
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Queens                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                      Case1-21-40301-ess
                     Case   1-21-40301-ess Doc
                                            Doc43-2
                                                1 Filed
                                                    Filed02/08/21
                                                          06/15/21 Entered
                                                                    Entered02/08/21
                                                                            06/15/2110:44:02
                                                                                     16:03:09

Debtor    QB Wash LLC                                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                       Case1-21-40301-ess
                      Case   1-21-40301-ess Doc
                                             Doc43-2
                                                 1 Filed
                                                     Filed02/08/21
                                                           06/15/21 Entered
                                                                     Entered02/08/21
                                                                             06/15/2110:44:02
                                                                                      16:03:09

Debtor    QB Wash LLC                                                                                   Case number (if known)
          Name

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or              No
    have possession of any
                                                  Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal           Yes.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes.       Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09

Debtor   QB Wash LLC                                                                 Case number (if known)
         Name

                             $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                             $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                             $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09

Debtor    QB Wash LLC                                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 8, 2021
                                                  MM / DD / YYYY


                             X   /s/ Zachary Sliver                                                       Zachary Sliver
                                 Signature of authorized representative of debtor                         Printed name

                                 Title




18. Signature of attorney    X   /s/ Gregory M. Messer                                                     Date February 8, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Gregory M. Messer 7539
                                 Printed name

                                 Law Office of Gregory Messer
                                 Firm name

                                 26 Court Street
                                 Suite 2400
                                 Brooklyn, NY 11242
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     718 858-1474                  Email address      gmesser@messer-law.com

                                 7539 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09




 Fill in this information to identify the case:

 Debtor name         QB Wash LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 8, 2021                        X /s/ Zachary Sliver
                                                                       Signature of individual signing on behalf of debtor

                                                                       Zachary Sliver
                                                                       Printed name


                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                        Case1-21-40301-ess
                       Case   1-21-40301-ess Doc
                                              Doc43-2
                                                  1 Filed
                                                      Filed02/08/21
                                                            06/15/21 Entered
                                                                      Entered02/08/21
                                                                              06/15/2110:44:02
                                                                                       16:03:09


 Fill in this information to identify the case:

 Debtor name            QB Wash LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            31,742.59

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            31,742.59


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,200,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           163,276.74

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           323,532.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,686,809.24




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                      Case1-21-40301-ess
                     Case   1-21-40301-ess Doc
                                            Doc43-2
                                                1 Filed
                                                    Filed02/08/21
                                                          06/15/21 Entered
                                                                    Entered02/08/21
                                                                            06/15/2110:44:02
                                                                                     16:03:09


 Fill in this information to identify the case:

 Debtor name          QB Wash LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Citibank                                               Checkig                                                                  $22,712.59



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $22,712.59
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Con Edison Utility Deposit                                                                                                       $3,825.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                      $3,825.00
            Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor         QB Wash LLC                                                                          Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                                 5,205.00   -                                   0.00 = ....                   $5,205.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $5,205.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.
           General description                                                      Net book value of         Valuation method used   Current value of
           Include year, make, model, and identification numbers                    debtor's interest         for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                            (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor         QB Wash LLC                                                                  Case number (If known)
                Name

 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           1 log chain surface conveyor with roller                                         $0.00                                $0.00


           1 soap application arch                                                          $0.00                                $0.00


           2 8 basket side to side mitters with brushes                                     $0.00                                $0.00


           2 sets of baby rockers with brushes                                              $0.00                                $0.00


           1 set of van high rockers with brushes                                           $0.00                                $0.00


           1 high pressure rinsing arch                                                     $0.00                                $0.00


           1 triple foam application arch                                                   $0.00                                $0.00


           1 4 basket front to back mitter with brushes                                     $0.00                                $0.00


           1 undercarriage rinsing head                                                     $0.00                                $0.00


           2 sets of final rinse arches                                                     $0.00                                $0.00


           1 overhead drying blower                                                         $0.00                                $0.00


           1 driver side drying blower                                                      $0.00                                $0.00


           1 set of power washes                                                            $0.00                                $0.00


           1 Micrologic POS system (Wash)                                                   $0.00                                $0.00


           1 Mirco Greeter's station (Wash)                                                 $0.00                                $0.00


           1 Sage POS system (Lube)                                                         $0.00                                $0.00


           3 Air Compressors                                                                $0.00                                $0.00


           1 Central vacumn system                                                          $0.00                                $0.00


           7 bucket hydrominder mixing station with
           pumps                                                                            $0.00                                $0.00


           1 Micrologic electronic relay box                                                $0.00                                $0.00


           5 hydraulic power packs                                                          $0.00                                $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor         QB Wash LLC                                                                  Case number (If known)
                Name



            1 double washer with high speed extractor                                       $0.00                                $0.00


            16 camera security system                                                       $0.00                                $0.00


            2 Oil bay automobile lits                                                       $0.00                                $0.00


            4 bulk oil storage tanks                                                        $0.00                                $0.00


            1 bulk coolant storage tank                                                     $0.00                                $0.00


            1 bulk washer fluid storage tank                                                $0.00                                $0.00


            1 bulk transmission fluid storage tank                                          $0.00                                $0.00


            1 waste oil storage tank                                                        $0.00                                $0.00


            1 transmisson system vacumn and fluid
            exchange system                                                                 $0.00                                $0.00


            1 power steering sysytems vacumn and fluid
            exchange system                                                                 $0.00                                $0.00


            1 coolant system vacumn and fluid exchange
            system                                                                          $0.00                                $0.00




 51.        Total of Part 8.                                                                                                $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor         QB Wash LLC                                                                  Case number (If known)
                Name

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                       Case1-21-40301-ess
                      Case   1-21-40301-ess Doc
                                             Doc43-2
                                                 1 Filed
                                                     Filed02/08/21
                                                           06/15/21 Entered
                                                                     Entered02/08/21
                                                                             06/15/2110:44:02
                                                                                      16:03:09


 Debtor          QB Wash LLC                                                                                         Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $22,712.59

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $3,825.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $5,205.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $31,742.59          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $31,742.59




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                      Case1-21-40301-ess
                     Case   1-21-40301-ess Doc
                                            Doc43-2
                                                1 Filed
                                                    Filed02/08/21
                                                          06/15/21 Entered
                                                                    Entered02/08/21
                                                                            06/15/2110:44:02
                                                                                     16:03:09


 Fill in this information to identify the case:

 Debtor name          QB Wash LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Walsh Funding LLC                             Describe debtor's property that is subject to a lien              $2,200,000.00                       $0.00
        Creditor's Name

        95 Lenwood Blvd
        Charleston, SC 29401
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                         $2,200,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Fill in this information to identify the case:

 Debtor name         QB Wash LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $163,276.74           $163,276.74
           New York State Dept of                                    Check all that apply.
           Taxation and Finance                                       Contingent
           Harrison Campus                                            Unliquidated
           Albany, NY 12227                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $250,000.00
           138-77 Queens Blvd LLC                                                   Contingent
           c/o Corporation Service                                                  Unliquidated
           Company                                                                  Disputed
           Albany, NY 12207
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $14,747.00
           Frank Millman                                                            Contingent
           Distributions, Inc                                                       Unliquidated
           8 Progress Street                                                        Disputed
           Edison, NJ 08820
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   35611                                            Best Case Bankruptcy
                      Case1-21-40301-ess
                     Case   1-21-40301-ess Doc
                                            Doc43-2
                                                1 Filed
                                                    Filed02/08/21
                                                          06/15/21 Entered
                                                                    Entered02/08/21
                                                                            06/15/2110:44:02
                                                                                     16:03:09


 Debtor       QB Wash LLC                                                                             Case number (if known)
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $985.17
           Kleen Rite Corp                                                    Contingent
           257 South Ninth Street                                             Unliquidated
           Columbia, PA 17512                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $28,280.00
           New York City Dept of                                              Contingent
           Water                                                              Unliquidated
           59-17 Industrial Blvd                                              Disputed
           Elmhurst, NY 11373
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $7,094.00
           Prefect Car Corporation                                            Contingent
           270 Walton Avenue                                                  Unliquidated
           Bronx, NY 10451                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,747.00
           Reladyne Incorporated                                              Contingent
           8280 Montgomery Road                                               Unliquidated
           Suite 101                                                          Disputed
           Cincinnati, OH 45236
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $20,000.00
           T & E Sales of Marlboro I                                          Contingent
           913 Middlesex Avenue                                               Unliquidated
           Metuchen, NJ 08840                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $679.33
           Uline                                                              Contingent
           12575 Uline Drive                                                  Unliquidated
           Pleasant Prairie, WI 53158                                         Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    679.33
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                      Case1-21-40301-ess
                     Case   1-21-40301-ess Doc
                                            Doc43-2
                                                1 Filed
                                                    Filed02/08/21
                                                          06/15/21 Entered
                                                                    Entered02/08/21
                                                                            06/15/2110:44:02
                                                                                     16:03:09


 Debtor       QB Wash LLC                                                                         Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $            163,276.74
 5b. Total claims from Part 2                                                                       5b.   +   $            323,532.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              486,809.24




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Fill in this information to identify the case:

 Debtor name         QB Wash LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease of Car Wash
             lease is for and the nature of               lease expires May 31,
             the debtor's interest                        2035

                  State the term remaining                                            138-77 Queens Blvd LLC
                                                                                      c/o Corporation Service c
              List the contract number of any                                         80 State Street
                    government contract                                               Albany, NY 12207




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Fill in this information to identify the case:

 Debtor name         QB Wash LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Zachary Silver                    138-77 Queens Boulevard                          138-77 Queens Blvd              D
                                               Jamaica, NY 11435                                LLC                              E/F        3.1
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09




 Fill in this information to identify the case:

 Debtor name         QB Wash LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                          04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                           Gross revenue
       which may be a calendar year                                                            Check all that apply                         (before deductions and
                                                                                                                                            exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                   $121,408.00
       From 1/01/2021 to Filing Date
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue            Gross revenue from
                                                                                                                                            each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Frank Millman                                                                                $17,160.00          Secured debt
               Distributions, Inc                                                                                               Unsecured loan repayments
               8 Progress Street
               Edison, NJ 08820
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor       QB Wash LLC                                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.2.
               New York State Insurance                                                                     $22,394.12            Secured debt
               Fund                                                                                                               Unsecured loan repayments
               PO Box 66699
                                                                                                                                  Suppliers or vendors
               Albany, NY 12206
                                                                                                                                  Services
                                                                                                                                  Other   Insurance

       3.3.
               Cermele & Wood LLP                                                                           $27,185.00            Secured debt
               2 WestchesterPark Drive                                                                                            Unsecured loan repayments
               #110                                                                                                               Suppliers or vendors
               West Harrison, NY 10604
                                                                                                                                  Services
                                                                                                                                  Other

       3.4.
               Con Edison                                                                                   $10,327.00            Secured debt
               120 West End Avenue                                                                                                Unsecured loan repayments
               New York, NY 10023                                                                                                 Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.5.
               Freedom Coverage                                                                               $9,268.33           Secured debt
               Anwins Burlington Insurance                                                                                        Unsecured loan repayments
               Co                                                                                                                 Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other Insurance

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Insider's Name and Address                                                                          $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor       QB Wash LLC                                                                               Case number (if known)



       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case            Court or agency's name and                Status of case
               Case number                                                                 address
       7.1.    Luis Coj-Carillo v Blvd Wash                      Civil                     Supreme Court of the State                   Pending
               &                                                                           of New York                                  On appeal
               Lube LTD, LB One LLC.et al.                                                 County of Queens
                                                                                                                                        Concluded
               714151/2020

       7.2.                                                                                                                             Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded

       7.3.    Phillip Morales                                   Date of Accident                                                       Pending
                                                                 2/9/20                                                                 On appeal
                                                                 Attorney                                                               Concluded
                                                                 Dennis Smith,
                                                                 PLLC did 10/1/20
                                                                 re their
                                                                 representation
                                                                 Phiilip Morales
                                                                 injuries he
                                                                 sustained in an
                                                                 Car Wash Lube
                                                                 138-77 Queens
                                                                 Blv, Jamaica, NY
                                                                 11435 on 2/9/20 no
                                                                 formal ltigation


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor        QB Wash LLC                                                                                  Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Law Office of Gregory Messer
                26 Court Street
                Suite 2400
                Brooklyn, NY 11242                                   Attorney Fees                                             2/5/21                    $5,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                     Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                      Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor      QB Wash LLC                                                                                Case number (if known)



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor      QB Wash LLC                                                                                Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor      QB Wash LLC                                                                                Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Arman Choudhury, CPA PC
                    30 Princeton Drive
                    Syosset, NY 11791

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Zachary Silver                                 138-77 Queens Blvd                                  Sole Member
                                                      Jamaica, NY 11435



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


 Debtor      QB Wash LLC                                                                                Case number (if known)




           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 8, 2021

 /s/ Zachary Sliver                                                     Zachary Sliver
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of New York
 In re       QB Wash LLC                                                                                       Case No.
                                                                                 Debtor(s)                     Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                    5,000.00
              Prior to the filing of this statement I have received                                        $                    5,000.00
              Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 8, 2021                                                            /s/ Gregory M. Messer
     Date                                                                        Gregory M. Messer 7539
                                                                                 Signature of Attorney
                                                                                 Law Office of Gregory Messer
                                                                                 26 Court Street
                                                                                 Suite 2400
                                                                                 Brooklyn, NY 11242
                                                                                 718 858-1474 Fax: 718 797-5360
                                                                                 gmesser@messer-law.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09




                                                               United States Bankruptcy Court
                                                                     Eastern District of New York
 In re      QB Wash LLC                                                                                  Case No.
                                                                                   Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.




 Date:       February 8, 2021                                           /s/ Zachary Sliver
                                                                        Zachary Sliver/
                                                                        Signer/Title

 Date: February 8, 2021                                                 /s/ Gregory M. Messer
                                                                        Signature of Attorney
                                                                        Gregory M. Messer 7539
                                                                        Law Office of Gregory Messer
                                                                        26 Court Street
                                                                        Suite 2400
                                                                        Brooklyn, NY 11242
                                                                        718 858-1474 Fax: 718 797-5360




USBC-44                                                                                                                  Rev. 9/17/98


Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
     Case1-21-40301-ess
    Case   1-21-40301-ess Doc
                           Doc43-2
                               1 Filed
                                   Filed02/08/21
                                         06/15/21 Entered
                                                   Entered02/08/21
                                                           06/15/2110:44:02
                                                                    16:03:09




}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     138-77 Queens Blvd LLC
                     c/o Corporation Service
                     Company
                     Albany, NY 12207


                     138-77 Queens Blvd LLC
                     c/o Corporation Service c
                     80 State Street
                     Albany, NY 12207


                     Frank Millman
                     Distributions, Inc
                     8 Progress Street
                     Edison, NJ 08820


                     Kleen Rite Corp
                     257 South Ninth Street
                     Columbia, PA 17512


                     New York City Dept of
                     Water
                     59-17 Industrial Blvd
                     Elmhurst, NY 11373


                     New York State Dept of
                     Taxation and Finance
                      Harrison Campus
                     Albany, NY 12227


                     Prefect Car Corporation
                     270 Walton Avenue
                     Bronx, NY 10451


                     Reladyne Incorporated
                     8280 Montgomery Road
                     Suite 101
                     Cincinnati, OH 45236


                     T & E Sales of Marlboro I
                     913 Middlesex Avenue
                     Metuchen, NJ 08840


                     Uline
                     12575 Uline Drive
                     Pleasant Prairie, WI 53158
 Case1-21-40301-ess
Case   1-21-40301-ess Doc
                       Doc43-2
                           1 Filed
                               Filed02/08/21
                                     06/15/21 Entered
                                               Entered02/08/21
                                                       06/15/2110:44:02
                                                                16:03:09




                 Walsh Funding LLC
                 95 Lenwood Blvd
                 Charleston, SC 29401


                 Zachary Silver
                 138-77 Queens Boulevard
                 Jamaica, NY 11435
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09




                                                               United States Bankruptcy Court
                                                                     Eastern District of New York
 In re      QB Wash LLC                                                                                   Case No.
                                                                                  Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for QB Wash LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 February 8, 2021                                                     /s/ Gregory M. Messer
 Date                                                                 Gregory M. Messer 7539
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for QB Wash LLC
                                                                      Law Office of Gregory Messer
                                                                      26 Court Street
                                                                      Suite 2400
                                                                      Brooklyn, NY 11242
                                                                      718 858-1474 Fax:718 797-5360
                                                                      gmesser@messer-law.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09



                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF NEW YORK


                                                         STATEMENT PURSUANT TO LOCAL
                                                           BANKRUPTCY RULE 1073-2(b)
 DEBTOR(S):                  QB Wash LLC                                                            CASE NO.:.
        Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

 NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
 THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:



1. CASE NO.:                     JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                            [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                        (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


2. CASE NO.:                     JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                            [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                        (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


3. CASE NO.:                     JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                            [If closed] Date of closing:




                                                                              (OVER)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                     Case1-21-40301-ess
                    Case   1-21-40301-ess Doc
                                           Doc43-2
                                               1 Filed
                                                   Filed02/08/21
                                                         06/15/21 Entered
                                                                   Entered02/08/21
                                                                           06/15/2110:44:02
                                                                                    16:03:09


DISCLOSURE OF RELATED CASES (cont'd)

 CURRENT STATUS OF RELATED CASE:
                                                                     (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):               Y


CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.


 /s/ Gregory M. Messer
 Gregory M. Messer 7539
 Signature of Debtor's Attorney                                                     Signature of Pro Se Debtor/Petitioner
 Law Office of Gregory Messer
 26 Court Street
 Suite 2400
 Brooklyn, NY 11242                                                                 Signature of Pro Se Joint Debtor/Petitioner
 718 858-1474 Fax:718 797-5360

                                                                                    Mailing Address of Debtor/Petitioner


                                                                                    City, State, Zip Code


                                                                           Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.




USBC-17                                                                                                       Rev.8/11/2009
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT B
                                      QBWashLLCͲͲRevisedScheduleofCreditorsasofJune14,2020

Creditor                            ClaimType         Amount     Notes                                           %
NYSDep'tofTaxationandFinance   Priority         $163,277
                                    Unsecured
NYSDep'tofLabor                  Priority           $5,240    PerProofofClaim1Ͳ1,filed2/12/21
                                    Unsecured
WashFundingLLC                    Unsecured       $2,200,000    PutativelienavoidedbyStipulationand
                                                                  Orderdated6/2/21(Doc.40)                    78.2% oftotal
138Ͳ77QueensBlvdLLC              Unsecured         $370,535    Corrected,peraccompanyingExhibitF           60.4% ofallclaims
                                                                                                              (excludingWashFundingLLC)
                                                                                                                                                  Case 1-21-40301-ess




FrankMillmanDistributions,Inc.   Unsecured          $14,747
KleenRiteCorp.                    Unsecured             $985
NewYorkCityDeptofWater[sic]   Unsecured               $0    ConstitutesalienontheBusiness
                                                                  Premises;paidinpartandbalanceunder
                                                                                                                                                  Doc 43-2




                                                                  negotiationbyLandlord
Prefect[sic]CarCorp.             Unsecured           $7,094
ReladyneInc.                       Unsecured           $1,747
T&ESalesofMarlboro               Unsecured          $20,000
Uline                               Unsecured             $679
Scratch/CrossRiverBank            Unsecured          $28,891    PerProofofClaim2Ͳ1,filed3/9/21
Total                                               $2,813,195
                                                                                                                                                  Filed 06/15/21
                                                                                                                                                  Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT C
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09



                                                                        Page 1

  1      UNITED STATES BANKRUPTCY COURT

  2      EASTERN DISTRICT OF NEW YORK

  3      Case No. 21-40301-ESS

  4      - - - - - - - - - - - - - - - - - - - - -x

  5      In the Matter of:

  6

  7      QB WASH, LLC,

  8

  9                         Debtor.

 10

 11      - - - - - - - - - - - - - - - - - - - - -x

 12                              United States Bankruptcy Court

 13                              271-C Cadman Plaza East

 14                              Brooklyn, NY 11201

 15

 16                              March 12, 2021

 17

 18      341 Meeting of Creditors

 19

 20

 21

 22

 23      B E F O R E:

 24      DAVID DOYAGA

 25      TRUSTEE

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                          516-608-2400
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09



                                                                        Page 2

  1      A P P E A R A N C E S :

  2

  3      UNITED STATES DEPARTMENT OF JUSTICE

  4              Attorney for the U.S. Trustee

  5              201 Varick Street

  6              New York, New York 10014

  7

  8      BY:     DAVID DOYAGA (TELEPHONICALLY)

  9

 10      THE LAW OFFICE OF GREGORY MESSER, PLLC

 11              Attorneys for Debtor

 12              26 Court Street

 13              Brooklyn, NY 11242

 14

 15      BY:     GREGORY MESSER (TELEPHONICALLY)

 16

 17      MCDERMOTT WILL & EMERY

 18              Attorneys for Zach Silver

 19              340 Madison Avenue

 20              New York, NY 10173

 21

 22      BY:     TIM WALSH (TELEPHONICALLY)

 23

 24

 25

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                          516-608-2400
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09



                                                                         Page 3

  1      LAW OFFICES OF AVRUM J. ROSEN, PLLC

  2            Attorneys for Trustee

  3            38 New Street

  4            Huntington, NY 11743

  5

  6      BY:   AVRUM ROSEN (TELEPHONICALLY)

  7

  8      ROSENBERG & ESTIS, P.C.

  9            Attorneys for 13877 Queens Boulevard, LLC, Creditor

 10            733 Third Avenue

 11            New York, NY 10017

 12

 13      JOHN GIAMPOLO (TELEPHONICALLY)

 14

 15      ALSO APPEARING TELEPHONICALLY:

 16            ZACH SILVER, Principal of QB Wash, LLC

 17

 18

 19

 20

 21

 22

 23

 24

 25      Transcribed by:     Sonya Ledanski Hyde

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                           Page 4

  1                                 P R O C E E D I N G S

  2                   MR. DOYAGA:    Oh, okay.      Maybe we’re okay.      Now

  3      calling the case -- all right, everybody.             Let’s just check

  4      here.   Doing track 30, it’s QB Wash, LLC, 121-40301.              For

  5      the record, the Debtor is on the phone with -- it should be

  6      Debtor’s principal is on the phone with counsel.              There is

  7      also -- Mr. Walsh, identify yourself.

  8                   MR. WALSH:    Tim Walsh from McDermott Will & Emery

  9      on behalf of Mr. Silver in his individual capacity.

 10                   MR. DOYAGA:    And, Mr. Rosen, state your

 11      appearance.

 12                   MR. ROSEN:    Dave Rosen, Law Offices of Avrum J.

 13      Rosen, counsel to the trustee.

 14                   MR. DOYAGA:    Now, Gregory, state your formal

 15      appearance, please.

 16                   MR. MESSER:    Gregory Messer for the Debtor, QB

 17      Wash, LLC.

 18                   MR. DOYAGA:    All right.      And would the principal

 19      of the Debtor who is appearing on the phone state your full

 20      name?

 21                   MR. SILVER:    Zachary Silver.

 22                   MR. DOYAGA:    Thank you.      And what is your

 23      relationship to QB Wash?

 24                   MR. SILVER:    Principal.

 25                   MR. DOYAGA:    And are you the sole owner, sole

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2   Filed 06/15/21    Entered 06/15/21 16:03:09


                                                                             Page 5

  1      shareholder?

  2                   MR. SILVER:     Yes.

  3                   MR. DOYAGA:     Thank you.

  4                   MR. MESSER:     It’s actually an LLC, so he’s

  5      actually the sole member.

  6                   MR. DOYAGA:     Thank you.      Thank you, Mr. Messer.

  7      And we had a turnover of a bank account balance, check,

  8      approximate amount.        But I don’t know if you discussed this

  9      with the principal of the Debtor.            The balance on the

 10      schedules was much larger.           Can you explain that, Zachary,

 11      Zach?

 12                   MR. SILVER:     My explanation (indiscernible) is two

 13      things.     On the day that I filed, I ran a payroll for the

 14      employees, as I thought it was improper and immoral to not

 15      pay them.     It was my judgement at the time.              That was a

 16      significant part of the balance.            As well as the fact that

 17      certain utility bills were on autopay.                 So even after the

 18      bankruptcy, I believe there was a National Grid charge and a

 19      ConEdison charge and things of this nature.                 Now, I sent

 20      over the bank statements to Mr. Messer, and it will clearly

 21      show exactly what happened.

 22                   MR. DOYAGA:     Yeah.     I think should have asked, are

 23      there any creditors represented on the phone in this case?

 24                   MR. GIAMPOLO:     Yes.     John Giampolo, Rosenberg &

 25      Estis, on behalf of 13877 Queens Boulevard, LLC.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                         516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21    Entered 06/15/21 16:03:09


                                                                              Page 6

  1                   MR. DOYAGA:    Okay.     Any other creditors?          And do

  2      the creditors wish to elect a trustee different than David

  3      Doyaga?     All right, hearing none, David Doyaga is the

  4      trustee.

  5                   All right, Mr. Rosen, would you like to please

  6      proceed?

  7                   MR. ROSEN:    Sure.    Thank you, David.        Good

  8      afternoon.     My name is Avrum Rosen.          I am counsel to the

  9      Debtor.

 10                   MR. DOYAGA:    No, no.        To the trustee.

 11                   MR. ROSEN:    Trustee, sorry.        It’s been a long day.

 12      I wear many hats.

 13                   David, do you want to go through your usual stuff

 14      and then I’ll do it when I’m --

 15                   MR. DOYAGA:    Well, to be very frank, given the

 16      circumstances, we’ve done a lot of work behind the scenes.

 17                   MR. ROSEN:    Yeah, okay.

 18                   MR. DOYAGA:    I just assume you -- ask your

 19      questions.

 20                   MR. ROSEN:    Okay, thank you.

 21                   Sir, I did receive your bank statements, and I

 22      have a couple of just initial questions on them.               First, I

 23      have a request of you.        You sent me over the bank statements

 24      for approximately two years, and I appreciate that.                  But the

 25      Citibank statements that you sent do not have copies of the

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                           516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                           Page 7

  1      checks attached, check numbers.            I know on Citibank, because

  2      I use them, that if you contact them, they will give you all

  3      of the checks at no cost going back at least a year.               So I’m

  4      going to ask that you make that request of Citibank and get

  5      copies of the checks going back as far back as you can

  6      without us having to lose weeks doing it, 2004.               If you make

  7      the request, you’ll get at least a year’s worth.               Okay?

  8                   MR. SILVER:    I can do that.

  9                   MR. ROSEN:    Okay.    Thank you.        That’s my first

 10      request.     I have another question for you also.            I see that

 11      there are a lot of deposits made up in Mount Kisco.               Do you

 12      live in Mount Kisco?

 13                   MR. SILVER:    Presently, yes.

 14                   MR. ROSEN:    Okay.    Well, over like the last year

 15      or so have you lived in Mount Kisco?

 16                   MR. SILVER:    Since March of last year.

 17                   MR. ROSEN:    Since March.       Do you live in 38 Taylor

 18      Road in Mount Kisco?

 19                   MR. SILVER:    Presently, yes.

 20                   MR. ROSEN:    Okay.    Can you explain for me who --

 21      well, withdrawn.     There is a secured creditor on your

 22      business, correct?

 23                   MR. SILVER:    As I understand.

 24                   MR. ROSEN:    Okay.    And who is that secured

 25      creditor?

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                           Page 8

  1                   MR. SILVER:    Wash Funding, LLC.

  2                   MR. ROSEN:    And are the principals of that family

  3      members of yours?

  4                   MR. SILVER:    I believe the principals are trusts.

  5                   MR. ROSEN:    Okay.    Now, are the trusts related to

  6      family members of yours?

  7                   MR. SILVER:    Yes.

  8                   MR. ROSEN:    And is this the same trusts that were

  9      -- withdrawn.     And when did the security interest come into

 10      place, do you know?

 11                   MR. SILVER:    No.    I believe the security interest

 12      went into place -- I don’t know, I’m sorry.

 13                   MR. ROSEN:    Was it last year?

 14                   MR. SILVER:    Again, if I gave an answer, I would

 15      be making it up.     I don’t know the exact intricacies of when

 16      the security interest went into place off the top of my

 17      head.

 18                   MR. ROSEN:    Okay.    When was the last time that

 19      lender advanced any money to the business?

 20                   MR. SILVER:    I don’t know.

 21                   MR. ROSEN:    Was it last year?

 22                   MR. SILVER:    Possibly.

 23                   MR. ROSEN:    And who -- if those funds came in, who

 24      would they have come in from?

 25                   MR. SILVER:    I’m not sure.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                           Page 9

  1                   MR. ROSEN:    Do you remember receiving any checks -

  2      - did you receive any checks or wires directly from family

  3      members?

  4                   MR. SILVER:    I don’t -- not that I recall,

  5      although that is a possibility.

  6                   MR. DOYAGA:    Whoever that was, please put your

  7      phone on mute.

  8                   MR. ROSEN:    Over the past year, did you make any

  9      payments to the secured lender?

 10                   MR. SILVER:    Yes.

 11                   MR. ROSEN:    And do you recall approximately how

 12      much you paid them?

 13                   MR. SILVER:    Very approximately, $30,000 over the

 14      year.

 15                   MR. ROSEN:    And again, I don’t have copies of the

 16      checks.     But when you paid them, did you pay them by check?

 17                   MR. SILVER:    I did pay them by check.

 18                   MR. ROSEN:    And were those regular payments?             Was

 19      it like the same amount every month, or did they vary?

 20                   MR. SILVER:    Yes, they were the same amount every

 21      month.

 22                   MR. ROSEN:    Do you recall what amount that was?

 23                   MR. SILVER:    It was in the $3,000 (indiscernible).

 24                   MR. ROSEN:    In the $3,000 range?        Okay.   Thank

 25      you.     Also going to the checking account, there were a

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                           Page 10

  1      number of checks to an entity called Baar, B-a-a-r, LLC.                   Do

  2      you know who that is?

  3                   MR. SILVER:    Yes.

  4                   MR. ROSEN:    And who is it?

  5                   MR. SILVER:    It’s an appraisal firm.

  6                   MR. ROSEN:    And were those payments -- well, let

  7      me rephrase it.     And why were you paying an appraisal firm?

  8                   MR. SILVER:    I was paying an appraisal firm

  9      because there was a rent reset provision within my lease and

 10      I had to elect an appraiser and use his services in order to

 11      go through the rent reset process to try to secure a lease

 12      for -- to go through that process for the company.

 13                   MR. ROSEN:    Okay, thank you.           And is that also the

 14      reason -- did you have to get a new survey as part of that

 15      process also?

 16                   MR. SILVER:    No.

 17                   MR. ROSEN:    Okay.    Because there was an $1,100

 18      payment to a land surveying company.            Do you know what that

 19      was for?

 20                   MR. SILVER:    That was for -- that was -- that

 21      charge, to be forthright, was unrelated to the business with

 22      QB Wash.

 23                   MR. ROSEN:    Okay.    Is that related to when you

 24      were acquiring the residence in Mount Kisco?

 25                   MR. SILVER:    No.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                          Page 11

  1                   MR. ROSEN:     Okay.    But it was unrelated.       Okay,

  2      thank you.     In terms of money that came in, who is Scott

  3      Silver?

  4                   MR. SILVER:     My father.

  5                   MR. ROSEN:     And did your father lend you money to

  6      the business within the last year?

  7                   MR. SILVER:     I’m not incredibly familiar with the

  8      organization chart of my family’s accounts and finances.                   So

  9      when money came in, and because I needed money to avoid

 10      filing for bankruptcy sooner than I actually have, I’m not

 11      sure if the money came from -- what entity or what account

 12      the money came from.

 13                   MR. ROSEN:     Okay.

 14                   MR. SILVER:     I just don’t know the interworkings

 15      there.

 16                   MR. ROSEN:     Okay.    Going back to Mount Kisco.           So

 17      there were a number of deposits.            Obviously the car wash

 18      we’re looking to see what happened to cash deposits.               I do

 19      see a number of small deposits being made up in Mount Kisco,

 20      I think at an ATM.        What was your -- how did you make --

 21      first of all, was there cash generated from the business,

 22      and if so, how did you deposit it, and was it all deposited?

 23                   MR. SILVER:     Cash was generated from the business.

 24      Cash was rarely deposited.          It was generally used to pay

 25      employees or vendors.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                         516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                          Page 12

  1                   MR. ROSEN:    Okay.    Approximately what percentage

  2      of the business was in cash?

  3                   MR. SILVER:    It’s a very hard thing to

  4      approximate, but I would say, again, very, very difficult to

  5      approximate.     Twenty percent to 25 percent.

  6                   MR. ROSEN:    Okay.    Did you keep any books and

  7      records of these cash transactions?

  8                   MR. SILVER:    No.

  9                   MR. ROSEN:    Now, prior to entering into --

 10      withdrawn.     Were there any other financing either sought or

 11      contemplated for the business within the last two years?

 12                   MR. SILVER:    Only a PPP loan I received.

 13                   MR. ROSEN:    Okay.    And when did you receive a PPP

 14      loan?

 15                   MR. SILVER:    I believe in April or May, I believe.

 16                   MR. ROSEN:    And I don’t recall, were they listed

 17      as a creditor on your petition?

 18                   MR. SILVER:    They were not formally listed as a

 19      creditor on my petition because I had already submitted the

 20      loan for forgiveness.

 21                   MR. ROSEN:    And has it been -- has it been totally

 22      forgiven?

 23                   MR. SILVER:    I haven’t checked up on it lately,

 24      but (indiscernible) it’s being forgiven.

 25                   MR. ROSEN:    Now, you were also -- you were in

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                          Page 13

  1      litigation with the landlord, correct?

  2                   MR. SILVER:     Correct.

  3                   MR. ROSEN:     And you retained a firm in White

  4      Plains to represent you?

  5                   MR. SILVER:     Correct.

  6                   MR. ROSEN:     At any point during your

  7      (indiscernible), did you have discussions with them about

  8      what’s called a Yellowstone injunction?

  9                   MR. SILVER:     I don’t recall the exact

 10      conversations I had with my attorney.

 11                   MR. ROSEN:     Well, did you ever have a conversation

 12      about trying to get any sort of stay or injunction at the

 13      beginning of the case?

 14                   MR. SILVER:     Again, I just don’t remember the

 15      exact conversations I had with my attorney.

 16                   MR. ROSEN:     Okay.    And when you had communications

 17      with them, were they in writing or were they by email or all

 18      on the phone?     Which were they?         Or any combination thereof?

 19                   MR. SILVER:     Any combination thereof.

 20                   MR. ROSEN:     Okay.    I’m going to ask you to turn

 21      over your communications with counsel over the litigation.

 22                   MR. MESSER:     Mr. Rosen, we’ll take that request

 23      under advisement.        I know it’s a corporate case and the

 24      privilege is waived, but I just want to think about the

 25      privilege issue a little bit.           I anticipate that we’ll turn

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                         516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                          Page 14

  1      it over, but I just want to ponder it a little bit.

  2                   MR. ROSEN:    Mr. Messer, I would never get in the

  3      way of your pondering anything.

  4                   MR. MESSER:    Thank you.

  5                   MR. ROSEN:    In terms of the business, in the last

  6      six years -- well, you started this business in, what, 2015

  7      if I recall correctly, correct?

  8                   MR. SILVER:    The business was incorporated in 2015

  9      and it was in -- and I purchased the business and started

 10      operating the business on January 8th, 2016.

 11                   MR. ROSEN:    January 8th, 2016.         Okay.   Since you

 12      started the business, have you taken any distributions out

 13      of the business?

 14                   MR. SILVER:    No.

 15                   MR. ROSEN:    I went through the bank statements.

 16      Were you on salary at the business?

 17                   MR. SILVER:    In late August of 2020, I decided to

 18      start taking a salary.        I managed to take that salary seven

 19      times between late August and early October before it became

 20      aware to me that it was financially infeasible to do.

 21                   MR. ROSEN:    Okay.    Were you -- so while you were

 22      running this business, how were you living?

 23                   MR. SILVER:    Excuse me?

 24                   MR. ROSEN:    How were you paying for your expenses?

 25      Were you taking distributions in cash?

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
Case 1-21-40301-ess     Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                            Page 15

  1                    MR. SILVER:    No.

  2                    MR. ROSEN:    Is this your sole source of

  3      employment?

  4                    MR. SILVER:    Yes.

  5                    MR. ROSEN:    So were you -- so I go back to my

  6      question.      So how were you paying your bills?             Were you

  7      paying your bills out of the business?                 Were you taking cash

  8      or were you getting money elsewhere?

  9                    MR. SILVER:    I was getting money elsewhere.

 10                    MR. ROSEN:    From family?

 11                    MR. SILVER:    My wife works and my family works.

 12                    MR. ROSEN:    Okay.    All right.

 13                    David, at this point until I have the checks and

 14      the bank statements, I --

 15                    MR. DOYAGA:    I understand.

 16                    MR. ROSEN:    Can we continue this, please?              Because

 17      --

 18                    MR. DOYAGA:    Yeah, we’re going to -- there’s a

 19      creditor.

 20                    MR. ROSEN:    Hold on one second.           I’m sorry.     I may

 21      have another question.

 22                    MR. DOYAGA:    All right.

 23                    MR. ROSEN:    Just one follow-up question that I

 24      just want to make sure in terms of the litigation that took

 25      place.      When you retained that firm, were they representing

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                          516-608-2400
Case 1-21-40301-ess    Doc 43-2    Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                             Page 16

  1      the company or were they representing -- also representing

  2      you in your individual capacity?

  3                   MR. SILVER:     They were representing the company.

  4                   MR. ROSEN:     Okay.     Thank you.       At this point we

  5      can turn it over.        And I’ll continue it, David.          And when I

  6      have the checks, I’ll have a better idea.

  7                   MR. DOYAGA:     Yeah, I understand.          So there was a

  8      creditor on the phone.        Can you please identify yourself

  9      again?

 10                   MR. GIAMPOLO:     John Giampolo, Rosenberg Estis,

 11      counsel for 13877 Queens Boulevard, LLC.

 12                   MR. DOYAGA:     Thank you.      Do you have questions for

 13      the Debtor’s principal?

 14                   MR. GIAMPOLO:     None at this time.          Well, I would

 15      like to reserve the right to ask questions --

 16                   MR. DOYAGA:     On the adjourn date?

 17                   MR. GIAMPOLO:     -- following the continuation.

 18                   MR. DOYAGA:     Yeah.     All right.       So, gentlemen, we

 19      are adjourned to April 16.           And we’re going to have that

 20      case at 9:00 a.m.        April 16th at 9:00 a.m.          Please be on

 21      time.    It may be the only case on at that time.              So that’s

 22      April 16th at 9:00 a.m.        And for now, appearance required.

 23      All right?     And please provide those checks and whatever

 24      documents were requested before so we can review them.                   And

 25      we are adjourned.        Thank you.     Thank you.       Bye bye.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                         516-608-2400
Case 1-21-40301-ess    Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09


                                                                         Page 17

  1                           C E R T I F I C A T I O N

  2

  3              I, Sonya Ledanski Hyde, certified that the foregoing

  4      transcript is a true and accurate record of the proceedings.

  5

  6

  7

  8      Sonya Ledanski Hyde

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20      Veritext Legal Solutions

 21      330 Old Country Road

 22      Suite 300

 23      Mineola, NY 11501

 24

 25      Date:     March 29, 2021

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                         516-608-2400
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT D
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT E
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT F
      Case 1-21-40301-ess        Doc 43-2     Filed 06/15/21     Entered 06/15/21 16:03:09



                     138Ͳ77QUEENSBLVD.and138Ͳ1187THAVE.,JAMAICA,NY
                             RENTARREARSASOFFEBRUARY8,2021

Date       Item                                                                             Amount
11/01/19   BaseRentͲNovember2019                                                       $17,337.64
11/01/19   PropertyTaxReimbursementͲNovember2019Installment                           $7,484.95
11/11/19   LateFee(5%)onNovember2019BaseRent                                        $866.88
11/11/19   LateFee(5%)onNovember2019InstallmentofPropertyTaxReimbursement        $374.25
12/01/19   BaseRentͲDecember2019                                                       $17,337.64
12/01/19   PropertyTaxReimbursementͲDecember2019Installment                           $7,484.95
12/10/19   Payment(appliedtoNovember2019BaseRent)                                 ($17,337.64)
12/10/19   InterestonNovember2019BaseRent         (39days@1.5%permonth)          $335.57
12/11/19   LateFee(5%)onDecember2019BaseRent                                        $866.88
12/11/19   LateFee(5%)onDecember2019InstallmentofPropertyTaxReimbursement        $374.25
12/13/19   PropertyTaxReimbursementforJan.ͲJune2020forLot11                      $38,514.96
12/23/19   LateFee(5%)onPropertyTaxReimbursementforJan.ͲJune2020forLot11      $1,925.75
12/26/19   PropertyTaxReimbursementforJan.ͲJune2020forLot110                          $7.20
01/01/20   BaseRentͲJanuary2020                                                        $17,337.64
01/05/20   LateFee(5%)onPropertyTaxReimbursementforJan.ͲJune2020forLot110         $0.36
01/07/20   Payment(appliedtoNov.andDec.2019PropertyTaxReimbursements)          ($14,969.90)
01/07/20   InterestonNovember2019InstallmentofPropertyTaxReimbursement
                                                       (67days@1.5%permonth)          $247.96
01/07/20   InterestonDecember2019InstallmentofPropertyTaxReimbursement
                                                       (37days@1.5%permonth)          $134.00
01/11/20   LateFee(5%)onJanuary2020BaseRent                                         $866.88
01/13/20   Payment(appliedtoDecember2019BaseRent)                                 ($17,337.64)
01/13/20   InterestonDecember2019BaseRent         (43days@1.5%permonth)          $360.73
02/01/20   BaseRentͲFebruary2020                                                       $17,337.64
02/03/20   Payment(appliedtoPropertyTaxReimbursementsforJan.ͲJune2020and
           January2020BaseRent)                                                      ($55,859.80)
02/03/20   InterestonPropertyTaxReimbursement
           forJan.ͲJune2020forLot11               (52days@1.5%permonth)          $969.09
02/03/20   InterestonPropertyTaxReimbursement
           forJan.ͲJune2020forLot110              (39days@1.5%permonth)             $0.14
02/03/20   InterestonJanuary2020BaseRent          (33days@1.5%permonth)          $276.84
02/11/20   LateFee(5%)onFebruary2020BaseRent                                        $866.88
02/27/20   Payment(appliedtoFebruary2020BaseRent)                                 ($17,337.64)
02/27/20   InterestonFebruary2020BaseRent         (26days@1.5%permonth)          $218.12
03/01/20   BaseRentͲMarch2020                                                          $17,337.64
03/11/20   LateFee(5%)onMarch2020BaseRent                                           $866.88
04/01/20   BaseRentͲApril2020                                                          $17,337.64
04/11/20   LateFee(5%)onApril2020BaseRent                                           $866.88
05/01/20   BaseRentͲMay2020                                                            $17,337.64
05/11/20   LateFee(5%)onMay2020BaseRent                                             $866.88
06/01/20   BaseRentͲJune2020                                                           $17,337.64
06/09/20   ApplicationofSecurityDeposittoMayBaseRent                             ($17,337.64)
06/09/20   InterestonMay2020BaseRent              (39days@1.5%permonth)          $327.18

                                               Page1
      Case 1-21-40301-ess        Doc 43-2     Filed 06/15/21     Entered 06/15/21 16:03:09



Date       Item                                                                              Amount
06/11/20   LateFee(5%)onJune2020BaseRent                                             $866.88
06/30/20   PropertyTaxReimbursementforJulyͲDec.2020forLot11                       $40,455.76
06/30/20   PropertyTaxReimbursementforJulyͲSept.2020forLot110                      $1,877.91
07/01/20   ApplicationofSecurityDeposittoJuneBaseRent                             ($17,337.64)
07/01/20   InterestonJune2020BaseRent               (30days@1.5%permonth)         $260.06
07/01/20   BaseRentͲJuly2020                                                            $17,337.64
07/10/20   LateFee(5%)onPropertyTaxReimbursementforJulyͲDec.2020forLot11       $2,022.79
07/10/20   LateFee(5%)onPropertyTaxReimbursementforJulyͲSept.2020forLot110        $93.90
07/11/20   LateFee(5%)onJuly2020BaseRent                                             $866.88
07/15/20   InsuranceReimbursement                                                         $7,883.07
07/23/20   ApplicationofSecurityDeposittoJulyBaseRent                             ($17,337.64)
07/23/20   InterestonJuly2020BaseRent               (22days@1.5%permonth)         $184.56
07/25/20   LateFee(5%)onInsuranceReimbursement                                         $394.15
08/01/20   BaseRentͲAugust2020                                                          $17,337.64
08/11/20   LateFee(5%)onAugust2020BaseRent                                           $866.88
08/14/20   AdditionalBaseRentPayableforJuneͲAugust2020perrentresetunder
           Leaseriderparagraph50($4,391.53/month)                                    $13,174.59
08/24/20   LateFee(5%)onAdditionalBaseRent                                            $658.73
09/01/20   BaseRentͲSeptember2020                                                      $21,729.17
09/11/20   LateFee(5%)onSeptember2020BaseRent                                      $1,086.46
10/01/20   BaseRentͲOctober2020                                                        $21,729.17
10/01/20   PropertyTaxReimbursementforOct.ͲDec.2020forLot110                      $1,910.89
10/11/20   LateFee(5%)onOctober2020BaseRent                                        $1,086.46
10/11/20   LateFee(5%)onPropertyTaxReimbursementforJulyͲSept.2020forLot110       $95.54
11/01/20   BaseRentͲNovember2020                                                       $21,729.17
11/11/20   LateFee(5%)onNovember2020BaseRent                                       $1,086.46
12/01/20   BaseRentͲDecember2020                                                       $21,729.17
12/11/20   LateFee(5%)onDecember2020BaseRent                                       $1,086.46
01/01/21   BaseRentͲJanuary2020                                                        $21,729.17
01/01/21   PropertyTaxReimbursementforJan.ͲJune2021forLot11                      $41,661.36
01/01/21   PropertyTaxReimbursementforJan.ͲMarch2021forLot110                     $1,967.83
01/11/21   LateFee(5%)onJanuary2021BaseRent                                        $1,086.46
01/11/21   LateFee(5%)onPropertyTaxReimbursementforJan.ͲJune2021forLot11      $2,083.07
01/11/21   LateFee(5%)onPropertyTaxReimbursementforJan.ͲMarch2021forLot110       $98.39
02/01/21   BaseRentͲFebruary2021                                                       $21,729.17
02/08/21   InterestonMarch2020BaseRent              (344days@1.5%permonth)      $3,143.94
02/08/21   InterestonApril2020BaseRent              (313days@1.5%permonth)      $2,842.12
02/08/21   InterestonPropertyTaxReimbursement
           forJulyͲDec.2020forLot11                 (223days@1.5%permonth)      $4,600.46
02/08/21   InterestonPropertyTaxReimbursement
           forJulyͲSept.2020forLot110               (223days@1.5%permonth)       $213.55
02/08/21   InterestonInsuranceReimbursement           (208days@1.5%permonth)       $831.98
02/08/21   InterestonAugust2020BaseRent             (191days@1.5%permonth)      $1,678.81
02/08/21   InterestonAdditionalBaseRent              (178days@1.5%permonth)      $1,177.56
02/08/21   InterestonSeptember2020BaseRent          (160days@1.5%permonth)      $1,752.92
02/08/21   InterestonOctober2020BaseRent            (130days@1.5%permonth)      $1,406.98

                                               Page2
       Case 1-21-40301-ess       Doc 43-2     Filed 06/15/21     Entered 06/15/21 16:03:09



Date        Item                                                                             Amount
02/08/21    InterestonNovember2020BaseRent       (99days@1.5%permonth)           $1,066.15
02/08/21    InterestonDecember2020BaseRent       (69days@1.5%permonth)            $730.36
02/08/21    InterestonJanuary2020BaseRent        (38days@1.5%permonth)            $399.54
02/08/21    InterestonPropertyTaxReimbursement
            forJan.ͲJune2021forLot11             (38days@1.5%permonth)            $766.03
02/08/21 InterestonPropertyTaxReimbursement
            forJan.ͲMarch2021forLot110           (38days@1.5%permonth)              $36.18
RENTARREARS                                                                             $337,502.47
   BaseRent                                                               $195,562.53
   PropertyTaxesandInsuranceReimbursements                              $95,756.82
   LateFeesandInterest                                                   $46,183.12
WATER/SEWERARREARS                                                                       $30,730.20
UNPAIDMUNCIPALVIOLATIONS                                                                 $2,302.67
TOTAL                                                                                    $370,535.34




                                               Page3
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT G
                               TRANSACTIONS IN QB WASH LLC CITIBANK CHECKING ACCOUNT 2019-2020

                    Jan 19    Feb 19   Mar 19   Apr 19 May 19     Jun 19   Jul 19   Aug 19 Sept 19    Oct 19 Nov 19     Dec 19 2019 Total
Deposits
  ACH              64,366     80,665   70,270   75,516   82,722   62,734   78,840   69,079   88,442   64,667   78,350 100,931    916,582
  Teller/ATM        8,732      2,623   11,240    5,863    8,957            11,604    5,489    5,437    8,807    4,247   4,844     77,843
  Funding-Scott
  Silver Wires     65,000                                                           30,000                                       95,000
  Funding-PPP Loan                                                                                                                    0
Total Deposits   138,098      83,288   81,510   81,379   91,679   62,734   90,444 104,568    93,879   73,475   82,597 105,775 1,089,425

Payments
                                                                                                                                            Case 1-21-40301-ess




  Wire               25,740   25,740   16,833   22,708    5,785        0   17,338   24,823   17,338   17,338   20,090   17,338   211,068
  Attorney/Appraise       0        0        0        0        0        0        0        0        0        0        0        0         0
  ACH/Other EFT      25,267   16,236   33,443   15,644   25,733   21,620   26,069   24,343   23,848   31,872   22,079   11,974   278,128
  Checks             25,325   44,390   30,667   35,677   51,038   51,490   44,674   45,395   36,220   35,494   32,956   52,415   485,741
  Cash Withdrawals 57,355      2,000        0    3,500    7,000        0    4,000    4,400    3,000    7,500    2,000        0    90,755
                                                                                                                                            Doc 43-2




  Debit Card Pmts       300      965      690      357      479    2,576      627      422      314      443      351      558     8,084
Total Payments      133,987   89,330   81,633   77,886   90,035   75,686   92,708   99,383   80,721   92,647   77,476   82,284 1,073,776


                   Jan 20 Feb 20       Mar 20   Apr 20 May 20     Jun 20   Jul 20   Aug 20 Sept 20    Oct 20 Nov 20     Dec 20 2020 Total
Deposits
  ACH              75,968 71,742       62,897    6,417   48,820   88,720   71,246   81,566   82,780   64,032   75,141   73,042   802,371
                                                                                                                                            Filed 06/15/21




  Teller/ATM        5,977   3,359       1,221    6,000    6,174      575   12,121    7,445      808    6,201    7,213    4,347    61,441
  Funding-Scott
  Silver Wires             70,000                                                                                                 70,000
  Funding-PPP Loan                              28,659                                                                            28,659
Total Deposits     81,945 145,101      64,118   41,076   54,994   89,295   83,366   89,012   83,588   70,233   82,355   77,389   962,471

Payments
  Wire              32,308 55,860           0        0    3,440   17,338   17,338        0        0    2,970        0        0   129,253
  Attorney/Appraise 1,500        0      2,250        0        0      500   13,575   17,490        0    9,480   10,920   11,155    66,870
  ACH/Other EFT     24,866 28,576      12,227    9,852   11,032   20,423   20,300   14,576   21,531   22,855   25,408   22,640   234,286
  Checks            51,777 46,365      33,289   28,204   25,712   46,017   44,910   49,480   59,265   53,490   43,029   56,171   537,709
  Cash Withdrawals       0       0      2,000        0        0        0        0        0        0        0        0        0     2,000
                                                                                                                                            Entered 06/15/21 16:03:09




  Debit Card Pmts      657     283        277       81    1,550      563      287      356      223      551    1,426    1,429     7,682
Total Payments     111,108 131,084     50,043   38,136   41,735   84,841   96,410   81,902   81,019   89,346   80,782   91,395   977,801
                CALCULATIONS BASED ON TRANSACTIONS IN QB WASH LLC CITIBANK CHECKING ACCOUNT 2019-2020

Unaccounted-for Cash, March-December 2020, Low Estimate (20% of
Total Business Revenue, Assumes Teller/ATM Deposits Are Cash)       $111,560

Unaccounted-for Cash, March-December 2020, High Estimate (25% of
Total Business Revenue, Assumes Teller/ATM Deposits Are Not Cash)   $235,589

Net Cash Deposits (Payments), March-May 2020,
 Excluding PPP Loan Deposit                                           $1,615
                                                                                 Y/Y
Deposited Business Revenue, 2019 Full Year                          $994,425
                                                                                                        Case 1-21-40301-ess




Deposited Business Revenue, 2020 Full Year                          $863,812   -13.1%

Deposited Business Revenue, 2019 Excluding March-May                $739,858
Deposited Business Revenue, 2020 Excluding March-May                $732,283    -1.0%
                                                                                                        Doc 43-2




Deposited Business Revenue, 2019 June-Sept                          $321,625
Deposited Business Revenue, 2020 June-Sept                          $345,261      7%

Deposited Business Revenue, 2019 June-Nov                           $477,697
Deposited Business Revenue, 2020 June-Nov                           $497,848      4%
                                                                                                        Filed 06/15/21
                                                                                                        Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT H
          Case 1-21-40301-ess Doc 43-2 Filed 06/15/21 Entered 06/15/21 16:03:09
                                                                        INDEX NO.   715071/2020
FILED: QUEENS  COUNTY CLERK 01/15/2021 02:49 PM
NYSCEF DOC. NO. 59                                                RECEIVED NYSCEF: 01/15/2021




         SHORT FORM ORDER

                             SUPREME COURT - STATE OF NEW YORK
                         CIVIL TERM - IAS PART 34 - QUEENS COUNTY
                     25-10 COURT SQUARE, LONG ISLAND CITY, N.Y. 11101

         P R E S E N T : HON. ROBERT J. MCDONALD
                               Justice
         - - - - - - - - - - - - - - - - - - - x
          138-77 QUEENS BLVD LLC,                      Index No.: 715071/2020

                                       Plaintiff,      Motion Date: 12/24/2020

                         - against -                   Motion No.: 25

          QB WASH LLC AND “XYZ CORP.”,                 Motion Seq.: 2

                                  Defendant.
         - - - - - - - - - - - - - - - - - - - x
         The following electronically filed documents read on this motion
         by plaintiff for an Order directing payment of prospective and
         retroactive use and occupancy:

                                                                        Papers
                                                                        Numbered
          Notice of Motion-Affirmation-Exhibits-Memo. of Law...         EF 14 - 31
          Affirmation in Opposition-Exhibits-Memo. of Law......         EF 34 - 50
          Affirmation in Reply-Exhibits-Memo. of Law...........         EF 51 - 58

              This is a commercial ejectment action, seeking the eviction
         of a commercial tenant, defendant QB Wash LLC, from the premises
         located at 138-77 Queens Boulevard and 138-77 87th Avenue, in
         Queens County, New York on which tenant operates a car wash and
         automotive lube shop.

              Plaintiff landlord commenced this action on September 4,
         2020. Defendant tenant filed an answer with counterclaims on
         October 26, 2020. Landlord now seeks an Order directing payment
         of prospective and retroactive use and occupancy.

              In support of the motion, landlord submits an affidavit of
         its manager, Ethan D. Wohl. Mr. Wohl affirms, inter alia, that
         the relevant Lease, entered into in 2010, has a 25-year term that
         requires tenant, in addition to paying base rent, to reimburse
         landlord for real estate taxes and insurance and assume full
         responsibility for maintenance and repairs. Tenant has failed to
         pay rent since February 2020, resulting in present arrears
         totaling over $184,000. The monthly base rent for the June 2019

                                              1



                                            1 of 5
          Case 1-21-40301-ess Doc 43-2 Filed 06/15/21 Entered 06/15/21 16:03:09
                                                                        INDEX NO.   715071/2020
FILED: QUEENS  COUNTY CLERK 01/15/2021 02:49 PM
NYSCEF DOC. NO. 59                                                RECEIVED NYSCEF: 01/15/2021




         through May 2020 lease year was $17,337 per month. The
         reimbursable real estate taxes and insurance for 2020 have
         totaled approximately $94,000. The Lease provides for the base
         rent to be reset to market rate in June 2020, and sets forth a
         procedure requiring good faith negotiations between the parties,
         followed by appointment of party appraisers, followed by
         appointment of a neutral third party appraiser if necessary. In
         February 2020, pursuant to the rent reset procedure set forth in
         the Lease, the parties’ principals met twice. Tenant stated that
         it would need a substantial rent reduction. In March 2020, the
         parties designated appraisers and exchanged appraisals in late
         May 2020. The parties’ appraisers’ divergent valuations triggered
         appointment of a third, neutral appraiser. In July 2020, landlord
         accepted tenant’s proposal to appoint Steven Schleider. In June
         2020, following the parties’ failed negotiations over rent
         arrears, landlord drew down the one-month security deposit it
         held and sent tenant a notice to replenish the security deposit
         or face termination of the Lease. Landlord also sent a notice to
         cure an outstanding Fire Department violation and lapsed
         petroleum bulk storage registration. Tenant replenished the
         security deposit and timely cured the outstanding Fire Department
         violation. In July, landlord again drew down the security deposit
         and sent tenant a new notice to replenish. Tenant again
         replenished the security deposit. On August 5, 2020, plaintiff
         received a Determination of Theft of Services and Cease and
         Desist Notice issued by the New York City Department of
         Environmental Protection, finding that tenant had illegally
         removed DEP’s water meter and connected an unmetered water
         supply. Landlord immediately emailed the notice to tenant. A
         formal notice to cure was sent on August 6, 2020. On August 10,
         2020, landlord sent tenant a second notice to cure, regarding
         water arrears and an unpaid Fire Department violation. On August
         14, 2020, Mr. Schleider rendered his rent reset determination,
         determining the fair market base rent for the premises to be
         $21,729, a 25% increase over the prior base rent. Thereafter, the
         parties’ principals met. Tenant offered to purchase the premises
         for $2 million or pay $14,500 per month base rent. Landlord
         rejected the offers. Tenant allowed the cure periods provided in
         the August 6 and August 10 Notices to lapse without attempting to
         correct the Lease violations specified therein. On August 27,
         2020, landlord sent a cancellation notice, which terminated the
         Lease effective September 3, 2020.

              In opposition, Zachary Silver, a member of tenant, submits
         an affidavit affirming, inter alia, that tenant did not default
         under the lease as its purpose was frustrated and became
         impossible as a consequence of the Covid-19 pandemic.
         Specifically, Mr. Silver points to Paragraph 80 of the Lease,

                                             2




                                           2 of 5
          Case 1-21-40301-ess Doc 43-2 Filed 06/15/21 Entered 06/15/21 16:03:09
                                                                        INDEX NO.   715071/2020
FILED: QUEENS  COUNTY CLERK 01/15/2021 02:49 PM
NYSCEF DOC. NO. 59                                                RECEIVED NYSCEF: 01/15/2021




         which states that the Lease “is granted subject to the following
         . . . any other applicable governmental or quasi-governmental
         requirements”. Additionally, Paragraph 9 of the Lease provides
         that “if any part of the premises is rendered un-tenantable by
         reason of such damages, the annual fixed rent payable hereunder
         . . . shall be abated for the period from the date of such damage
         to the date when such part of the premises shall have been made
         tenantable”. Mr. Silver contends that it was never the parties’
         intent to pay rent if the premises would remain closed or if car
         traffic declined to the levels it is now. Mr. Silver further
         affirms that tenant was barred from operating the property as a
         car wash, automotive lube and detail shop for at least five
         months.

              A threshold issue is whether Governor Andrew M. Cuomo’s
         moratorium on commercial evictions precludes this action.
         Executive Order 202.28 states, in relevant part, “[t]here shall
         be no initiation of a proceeding or enforcement of either an
         eviction of commercial tenant, for nonpayment of rent”. The
         Executive Order only applies to proceedings and not actions.
         RPAPL 701 specifies that a landlord-tenant proceeding is a
         special proceeding. Since this is an ejectment action, rather
         than a landlord-tenant proceeding, Executive Order 202.28, and
         the executive orders extending the protections stated therein,
         does not preclude this action (see CPLR 103[a] & [b]).

              Tenant also argues that the notices to cure violated
         Executive Order 202.8, which tolled “any specific time limit for
         the. . . service of any. . . notice. . . process or proceeding,
         as prescribed by the procedural laws of the state”. While
         Executive Order 202.8 does toll procedural laws of the state, it
         does not address contractual deadlines, including the sending of
         notices. Tenant further argues that landlord has harassed it with
         multiple notices to cure and a notice of cancellation. However,
         N.Y.C. Admin. Code 22-902.b, states that a landlord’s lawful
         termination of a lease shall not constitute harassment.
         Accordingly, the notices to cure and the commencement of this
         action were proper.

              Turning to whether landlord is entitled to use and
         occupancy, the “award of use and occupancy during the pendency of
         an action or proceeding accommodates the competing interests of
         the parties in affording necessary and fair protection to both”
         (255 Butler Assoc., LLC v 255 Butler, LLC, 173 AD3d 651, 653 [2d
         Dept. 2019][internal quotation marks omitted]). Although tenant
         contends that use and occupancy is awarded only after the
         expiration of a lease, use and occupancy has been awarded under
         both existing and expired leases (see Andejo Corp. v South St.

                                             3




                                           3 of 5
          Case 1-21-40301-ess Doc 43-2 Filed 06/15/21 Entered 06/15/21 16:03:09
                                                                        INDEX NO.   715071/2020
FILED: QUEENS  COUNTY CLERK 01/15/2021 02:49 PM
NYSCEF DOC. NO. 59                                                RECEIVED NYSCEF: 01/15/2021




         Seaport Ltd. Partnership, 35 AD3d 174 [1st Dept. 2006]).
         Additionally, use and occupancy has been awarded where the
         principal dispute concerned the amount of rent payable (see 255
         Butler Assoc., LLC v 255 Butler, LLC, 173 AD3d 651, 654 [2d Dept.
         2019][if tenant “is successful at trial and it is determined that
         [tenant] did not default on its obligations under the lease,
         [tenant] may be entitled to recover damages, including a refund
         or a rent credit”]). Even during the Covid-19 pandemic, courts
         have held that tenants are required to pay use and occupancy (see
         CP Assoc. LLC v Concourse Plaza Family Dental LLC, 2020 NY Slip
         Op 33875[U][Sup Ct, New York Cnty 2020]; Rame, LLC v Metropolitan
         Realty Mgt., Inc., 2020 NY Slip Op 33538[U][Sup Ct, New York Cnty
         2020]; Gap v 44-45 Broadway Leasing Co. LLC, 2020 NY Slip Op
         32403[U][Sup Ct, New York Cnty 2020]).

              Here, the equities support payment of use and occupancy.
         Tenant has no claim that landlord has done anything to impair
         tenant’s performance under the Lease or use and enjoyment of the
         premises. Although tenant argues that a partial closure of its
         business due to the Covid-19 pandemic justifies the non-payment
         of rent, this Court finds that permitting tenant to remain in
         possession of the subject premises without paying for its use
         would be “manifestly unfair” (MMB Assocs. v Dayan, 169 AD2d 422,
         422 [1st Dept. 1991]). Moreover, the Court need not adjudicate
         the merits of whether tenant is entitled to a rent abatement on
         account of Covid-19 at this juncture (see East 4th St. Garage v
         Estate of Berkowitz, 265 AD2d 249 [1999][finding that if tenant
         contends that the base rent does not represent fair valuations of
         current market rates, tenant’s remedy is a speedy trial]).

              “In determining the reasonable value of use and occupancy,
         the rent reserved under the lease, while not necessarily
         conclusive, is probative” (Mushlam, Inc. v Nazor, 80 AD3d 471,
         472 [1st Dept. 2011]; see Andejo Corp. v South St. Seaport Ltd.
         Partnership, 35 AD3d 174 [1st Dept. 2006]). At this point, the
         Court sees no reason to divert from the neutral appraiser’s
         values. The rent was set in August 2020, in the midst of the
         pandemic, by a neutral appraiser who was chosen by tenant, and
         consistent with the Lease’s rent reset process.

              Accordingly, based on the reasons stated above, and in the
         discretion of the Court, it is hereby

              ORDERED, that the motion is granted to the extent that
         defendant tenant QB WASH LLC shall pay prospective use and
         occupancy to plaintiff landlord 138-77 QUEENS BLVD LLC in the
         amount of $29,765 per month ($21,729 per month as set by the
         appraiser plus $8,036, which is half of the annual real estate
         taxes and insurance), from and after February 1, 2021; and it is
         further

                                             4


                                           4 of 5
          Case 1-21-40301-ess Doc 43-2 Filed 06/15/21 Entered 06/15/21 16:03:09
                                                                        INDEX NO.   715071/2020
FILED: QUEENS  COUNTY CLERK 01/15/2021 02:49 PM
NYSCEF DOC. NO. 59                                                RECEIVED NYSCEF: 01/15/2021




              ORDERED, that within 20 days of service of a copy of this
         Order with Notice of Entry, defendant tenant QB WASH LLC shall
         post a bond in the amount of $255,758, on account of the period
         through January 31, 2021; and it is further

              ORDERED, that defendant tenant QB WASH LLC shall pay all
         arrears for water and sewer charges at the premises and timely
         payment of all future and sewer charges at the premises.


         Dated: January 15, 2021
                Long Island City, N.Y.



                                            _______________________
                                            ROBERT J. MCDONALD
                                            J.S.C.




                                             5




                                           5 of 5
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT I
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT J
                   Case 1-21-40301-ess                                Doc 43-2                  Filed 06/15/21                      Entered 06/15/21 16:03:09
4/11/2021                                             Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ
                   This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                   https://www.djreprints.com.

                   https://www.wsj.com/articles/most-big-debt-collectors-backed-oʂ-during-the-pandemic-one-pressed-ahead-11617804180




                                                         MARKETS | FINANCE

 Most Big Debt Collectors Backed Oﬀ During
     the Pandemic. One Pressed Ahead.
Little-known Sherman Financial, which buys defaulted credit-card debt, ʇiled more collection lawsuits
                                                       after lockdowns began


By Shane Shiﬄett and Justin Scheck
April 7, 2021 1003 am ET


        Listen to this article
        16 minutes


When Covid-19 hit the economy, most debt collectors gave borrowers a break,
cutting back on lawsuits amid lockdowns, closed courts and loan-forbearance
initiatives.

One of the biggest and least-known companies in the industry did the opposite.

Sherman Financial Group filed more lawsuits to squeeze cash from people behind
on their credit-card bills. A Wall Street Journal analysis, based on the five state-
court districts with searchable online records, showed Sherman had the largest
year-over-year increase of any firm identified between last March 15 and Dec. 31—
up 52% from the year-earlier period, compared with a 24% decline in those
districts for the industry as a whole.

Sherman, a privately held enterprise, through its subsidiaries filed 15,420 more
debt-collection lawsuits in those districts than during the year-earlier period.
Those courts serve 13% of the U.S. population.

In doing so, Sherman has cemented its reputation as a maverick in the industry.
Since founding the company two decades ago, Sherman Chief Executive Ben
Navarro has helped transform the once small and fragmented business of
collecting old credit-card debt into a multibillion-dollar industry dominated by
huge firms.

And while many of his competitors have retrenched during economic downturns,
Mr. Navarro has capitalized on them, expanding in the wake of the 2008 financial
crisis and bucking industry trends during Covid.

During the pandemic, most of Sherman’s largest rivals filed fewer new lawsuits,
citing borrower hardship. Two publicly traded competitors, PRA Group
 PRAA 0.58% ▲   and Encore Capital Group,                      ECPG 0.52% ▲          both sued fewer people in
2020 than in 2019, and they limited new collection eﬀorts. California-based



https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180                                                               1/9
                    Case 1-21-40301-ess                     Doc 43-2            Filed 06/15/21             Entered 06/15/21 16:03:09
4/11/2021                                       Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ

Oportun Financial Corp.           OPRT -0.47%        suspended new lawsuit filings, dismissed
                                                 ▲

pending cases and capped the interest rate on its loans.

Easing O
After Covid lockdowns began, many courts closed and debt collectors scaled back their collection
eʂorts.

Change in 2020 debt-collection lawsuit ilings

 20%
                 Before After pandemic lockdowns begin

  0




–20




–40




–60




–80
  WEEK 1                 10                     20                     30                      40                50

Source: Wall Street Journal analysis of debt-collection lawsuits ʇiled in New York State Supreme Court, Harris
County, Texas, Justice of the Peace Court, Maryland circuit and district courts, Missouri circuit courts and
Wisconsin circuit courts

A spokesman for Sherman and Mr. Navarro, its majority owner, said that while the
company has filed more lawsuits during the pandemic than a year earlier, it also
owned more debt during that period. In the last nine months of 2020, the
spokesman said, Sherman’s debt-collection arm, Resurgent, sued a smaller
percentage of its debtors than in prior years. The company declined to disclose
specifics about the amount of additional debt it holds or the percentage of
borrowers it sued.

The Sherman spokesman, David Wells, said the company’s pandemic response
shouldn’t be measured by the number of lawsuits it filed. “In addition to
drastically reducing its suit filing rate, Resurgent implemented many consumer-
friendly policies during the pandemic.”

Suing people who were struggling even before the pandemic may turn out to be a
canny move. Government stimulus, breaks on rent and lockdown-driven spending
cuts mean many people without much savings now have some cash in the bank.
Courts can order banks to take such savings from debtors’ accounts and give the
money to creditors. Because Sherman discloses little about its financial results or
operations, it couldn’t be determined how profitable its approach has been.

Sherman, based in Charleston, S.C., got its start buying distressed debts from
other firms. Initially, its competitors were small and unable to handle large
volumes, while Sherman, backed by big investors, bought large portfolios, using
computer systems that made analyzing old loans and collecting on them more

https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180                     2/9
                  Case 1-21-40301-ess               Doc 43-2         Filed 06/15/21          Entered 06/15/21 16:03:09
4/11/2021                                 Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ

eﬃcient and profitable. Over the years, Sherman diversified. It bought a bank that
issues high-interest credit cards, often to consumers with weak credit. If
customers default, other Sherman entities try to collect.




Sherman CEO Ben Navarro, pictured at a sporting event in 2019, started the company in
1998.
PHOTO: TIM CLAYTON`CORBIS`GETTY IMAGES


Mr. Navarro, Sherman’s 58-year-old founder, has made a fortune in the business.
He and his partners have created a global investment firm whose holdings have
included an oﬃce park in Ireland, a big chunk of the South Amboy, N.J.,
waterfront, a window-shade maker and fintech companies that lend money at
high interest rates. Many of those holdings are controlled by shell companies.

In 2018, Mr. Navarro made an unsuccessful bid to buy the Carolina Panthers
football team, which sold for $2.275 billion. More recently, Mr. Navarro’s family
oﬃce invested $250 million in a private-equity fund focused on oil and gas.

Mr. Navarro, who declined to comment for this article, rarely speaks publicly
about the collections business. “I’ve spent a career trying to be low key and trying
to have our company be as low key as possible,” he told a group of students three
years ago at his alma mater, the University of Rhode Island, according to a video
recorded by one attendee.

When consumers stop paying oﬀ their cards, the banks that issue them usually
send letters and make phone calls attempting to collect. They often give up after
180 days, booking the bad debt as a loss. Then they sell it, often for just a few cents
per dollar of debt, leaving the new owner to try to collect.




https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180            3/9
                      Case 1-21-40301-ess                   Doc 43-2        Filed 06/15/21            Entered 06/15/21 16:03:09
4/11/2021                                      Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ
Debt Boom
As credit-card debt has risen in recent years, so have charge-oʂs by banks

Consumer credit-card debt

Â¯¸® trillion          RECESSION


 ®¸¶


 ®¸´


 ®¸²


 ®¸°


 ®
         2002   '05        '10          '15          '20

Credit-card debt charged o by banks

Â°® billion             RECESSION


 ¯´


 ¯°


     ¶


     ²


     ®
     2001       '05         '10          '15          '20
Sources: New York Federal Reserve's Consumer Credit Panel (debt); Federal Reserve (debt charged oʂ)

Unlike with mortgages or car loans, there often is no collateral to seize with a
credit-card loan. Collectors call and send letters, hoping borrowers agree to pay a
portion of their debt. Lawsuits are the last and most expensive resort.

The number of debt-collection lawsuits filed across the country doubled between
1993 and 2013, according to the Pew Charitable Trusts, and debt claims are now
the most common type of civil case in nine of 12 states examined by Pew. The
cases frequently end in default judgments letting debt collectors garnish wages or
bank accounts to satisfy the debt, plus interest and fees.

Among the people Sherman sued during the pandemic was Shalinda McGregor, 30
years old, who owes $1,372.51 in credit-card debt. She said she had been unable to
pay the debt since she quit nursing school and moved to rural Wolcott, N.Y., to
care for her father after he had a heart attack.

For the past few years, she worked in an apple-processing plant six nights a week.
In the summer when the plant slows, she collects unemployment. She said she
defaulted because she could never make enough money to pay oﬀ her debts.

Sherman sues only a small percentage of customers who don’t resolve their debts
during collections eﬀorts, the spokesman said, and oﬀers payment plans or partial

https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180                 4/9
                  Case 1-21-40301-ess               Doc 43-2         Filed 06/15/21          Entered 06/15/21 16:03:09
4/11/2021                                 Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ

debt forgiveness before suing.

Ms. McGregor said she got letters seeking repayment for years before she was
sued, which she ignored, assuming they were from scammers. She hasn’t
responded to Sherman’s lawsuit and said she has been out of work since catching
Covid in January and intends to file for bankruptcy because of the credit-card
debt.

Sherman’s lawsuit against Ms. McGregor, filed on Sept. 3, was one of the roughly
one million debt-collection lawsuits in 2019 and 2020 in the five jurisdictions
analyzed by the Journal—New York, Wisconsin, Maryland, Missouri and Harris
County, Texas, which includes Houston.

Of the top 10 filers of debt-collection lawsuits in those jurisdictions in 2020, eight,
including well-known lenders such as Bank of America Corp.               BAC 0.73% ▲   and
Capital One Financial Corp.       COF 1.08% ▲   , filed the same amount or fewer lawsuits
during the pandemic than a year earlier. Citigroup Inc.           C 0.12% ▲   notched an
increase.

“The modest, single-digit year-over-year percentage increase in collections
litigation nationally is largely the result of cases that predate the pandemic by
months,” a Citigroup spokeswoman said.

In 2020, Sherman-owned companies filed 12% of the debt lawsuits in those
jurisdictions, up from 6% a year earlier.

Sherman’s spokesman said the company bought 60% more debt in 2019 than in
the prior year, so that when the pandemic hit, it held more debts over which to
potentially sue people. Nationally, he said, Sherman spent millions of dollars less
on lawsuit fees during 2020 than its two largest publicly traded competitors,
which he said indicated Sherman filed fewer lawsuits than those rivals
countrywide. None of the companies disclose how many suits they file.

                                                 Sherman has previously succeeded amid
SHARE YOUR THOUGHTS
                                                 times of economic hardship by

Have you had any experience with debt-           harnessing technology and data in its
collection companies? Join the                   collection eﬀorts. In 2009, Sherman’s
conversation below.                              revenue hit $1.2 billion, allowing Mr.
                                                 Navarro and his partners to buy out the
                                                 company’s longtime investors, two
insurance companies that needed to boost capital, and take the company private.

“We not just survived, but thrived,” Mr. Navarro later said to the Rhode Island
college students. He played a clip from the film “It’s A Wonderful Life” in which
the customers of George Bailey’s building-and-loan company demand to withdraw
their money amid a bank run as banker Henry Potter tries to drive it out of
business.

“The only bad news,” Mr. Navarro told the students, “is that I was Potter. I’m not
sure what that says about me, but anyway we were able to make the most of the

https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180            5/9
                  Case 1-21-40301-ess               Doc 43-2         Filed 06/15/21          Entered 06/15/21 16:03:09
4/11/2021                                 Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ

financial crisis.”

The Sherman spokesman said Mr. Navarro’s whole speech was intended to show
students how they could succeed “by focusing on humility, kindness and
preparation.”




In 2018, Mr. Navarro made an unsuccessful bid to buy the Carolina Panthers football team.
PHOTO: BRIAN BLANCO`ASSOCIATED PRESS


Mr. Navarro told the students he started Sherman, which he named after his dog,
in 1998 in a one-bedroom apartment with a fax machine and newborn baby. He
had been co-head of mortgage sales and trading at Citigroup when he decided that
no one had brought basic technology to the business of collecting bad consumer
loans.

“Collections were done on pencil and paper and note cards, and physical note card
files in much of the industry,” said Tim Grant, an early employee who would
become a senior executive before leaving Sherman a few years ago. Big credit-
card issuers sold old debts for pennies on the dollar into an informal marketplace
full of brokers—a business that has been plagued by consumer complaints and
regulatory scrutiny.

“Sherman was most definitely trying very, very hard to be a white knight in what
had been a somewhat dirty business,” Mr. Grant said.

Mr. Navarro wanted to use computer programs to estimate the profitability of
debt portfolios. He assembled a 100-person information-technology staﬀ, hired
people with front-oﬃce experience and integrated the company’s various
business units so they could handle bigger volumes and diﬀerent types of debt,
according to a 2006 report to investors.

To get Sherman oﬀ the ground, Mr. Navarro sold 91% of the firm for $40 million to
two insurance firms. “They had phenomenal analytics,” said Daniel Gross, the
former CEO of one of the firms, Enhance Financial Services Inc.

Sherman grew quickly as wages for many working and middle-class consumers
stagnated and they turned to more widely available credit. Between 2001 and
2020, consumer credit-card debt grew by 37% to $819 billion, according to New
York Fed data, and credit-card debt sold by banks increased by 87%, Federal
Reserve data show.

https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180            6/9
                    Case 1-21-40301-ess                 Doc 43-2        Filed 06/15/21          Entered 06/15/21 16:03:09
4/11/2021                                     Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ

In some cases, Sherman admitted to suing the wrong people. Other times, it
attempted to collect debts so old they were no longer legally collectible, court
records show.

The company said identity theft can lead to suing the wrong people, and
Resurgent takes steps to detect and remedy cases of mistaken identity, the
spokesman said.

                                                    Between Sherman’s inception and
Debt-buying industry revenue
                                                    September 2006, its companies
Âµ billion          RECESSION
                                                    recovered more than $3.8 billion in old
 ´                                                  debts, it said in a 2006 presentation.
                                                    Between 2005 and 2009, before the
 ³
                                                    company was taken private and data
 ²                                                  became unavailable, Sherman was the
                                                    nation’s biggest buyer of defaulted
 ±
                                                    credit-card debt, according to the Nilson
 °                                                  Report, a credit-industry analysis firm.

 ¯                                                  In 2005, Sherman bought a small bank,
                                                    rebranded it Credit One, and increased
 ®
     2000    '05       '10       '15    '20
                                                    the business from $647 million in

Note: 2019f23 revenues are forecasts.
                                                    outstanding credit-card receivables in
Source: Kaulkin Ginsburg                            2006 to $6.81 billion in 2020, the most
                                                    recent reported figure, according to
Nilson Report. Credit One was the seventh-largest credit-card provider in 2020,
ranked by active accounts.

Between 2011 and 2020, the bank was the subject of 13,500 consumer complaints
filed to the federal Consumer Financial Protection Bureau over late fees and
delays in processing payments that generate late fees, according to a Journal
analysis of federal records made public via a public-records request.

Credit One received the most complaints of any firm with less than $10 billion in
assets supervised by the Oﬃce of the Comptroller of the Currency, a federal
banking regulator, and the ninth-most complaints about financial products of the
largest credit-card issuers ranked by outstanding loans.

“The level of complaints is representative of an institution of our size,” Sherman’s
spokesman said. “We work hard to address all customer complaints, and our goal
is to have as few as possible.”

Since Mr. Navarro’s group took full control of the company, there has been little
publicly available information about Sherman’s activities. Court records, some of
the only public documents, show that Sherman filed thousands of lawsuits against
borrowers, leading to some problems with authorities.




https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180                7/9
                  Case 1-21-40301-ess               Doc 43-2         Filed 06/15/21          Entered 06/15/21 16:03:09
4/11/2021                                 Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ




Sherman’s Credit One, an auto racing sponsor, was the seventh-largest credit-card provider
in 2020, ranked by active accounts.
PHOTO: BRIAN LAWDERMILK`GETTY IMAGES


In 2011, Maryland sued Sherman’s primary debt-collection subsidiaries, alleging
they flooded courts with cases but were unlicensed to collect there. Sherman suits
“contained false, deceptive, or deficient complaints and supporting aﬃdavits,”
state regulators wrote. In a 2012 settlement, without admitting wrongdoing,
Sherman paid a $1 million penalty and gave credits worth about $3.8 million to
Maryland consumers.

In 2014, the New York attorney general later said, Sherman collected from at least
400 borrowers whose debts weren’t legally collectible. Sherman paid a $175,000
fine for those violations. In September, the New Mexico attorney general sued
Sherman, alleging it undertook illegal collections practices. The Sherman
spokesman declined to comment because the lawsuit is pending.

The spokesman said the CFPB has never taken an enforcement action relating to
debt collection against Sherman’s debt-collection companies, and in 2020 those
companies underwent 54 regularly scheduled regulatory examinations and a
Covid-specific assessment with zero violations.

Laws regulating collection eﬀorts vary. Some states, including Kentucky, allow
debt collectors to seize nearly everything a debtor owns. Last year, Carol Bradley,
78-year-old retiree who lives on the outskirts of Louisville, filed for bankruptcy
after a Sherman subsidiary emptied her bank account to collect on a 15-year-old
debt.

Sherman had acquired a $12,008 debt that Ms. Bradley had defaulted on in 2006.
Sherman later sued Ms. Bradley, and a judge in 2011 awarded Sherman a default
judgment, allowing it to force her bank to pull money from her account.

Sherman didn’t act on that judgment until last year, the Sherman spokesman said,
when the company’s computer models determined Ms. Bradley had money to pay.
In May, Sherman used a garnishment order to compel her bank to transfer her
balance of $6,770.78 to Sherman.

Ms. Bradley, who declined to comment, lives on a fixed income, court records
show. Bankruptcy laws enable debtors to seek the return of garnishments filed


https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180            8/9
                  Case 1-21-40301-ess                                Doc 43-2                  Filed 06/15/21                      Entered 06/15/21 16:03:09
4/11/2021                                            Most Big Debt Collectors Backed Off During the Pandemic. One Pressed Ahead. - WSJ

immediately before a bankruptcy. Ms. Bradley did so, and Sherman settled the
matter by returning the money.

—Lisa Schwartz contributed to this article.

Write to Shane Shiﬄett at Shane.Shiﬄett@wsj.com and Justin Scheck at
justin.scheck@wsj.com

Appeared in the April 8, 2021, print edition as 'Big Debt Collector Stayed Tough Despite Pandemic.'




                  Copyright © 2021 Dow Jones & Company, Inc. All Rights Reserved

                  This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                  https://www.djreprints.com.




https://www.wsj.com/articles/most-big-debt-collectors-backed-off-during-the-pandemic-one-pressed-ahead-11617804180                                                              9/9
Case 1-21-40301-ess   Doc 43-2   Filed 06/15/21   Entered 06/15/21 16:03:09




                            EXHIBIT K
      Case1-21-40301-ess
     Case  1-21-40301-ess Doc
                           Doc43-2
                               40 Filed
                                   Filed06/02/21
                                         06/15/21 Entered
                                                   Entered06/03/21
                                                           06/15/2108:53:37
                                                                    16:03:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                       Chapter 7

        QB WASH LLC                                          Case No.: 21-40301-ess
        dba BLVD AUTO SPA,

                                        Debtor.
---------------------------------------------------------x

                                      STIPULATION AND ORDER

         This Stipulation and Order (the “Stipulation”) is made by and between David J. Doyaga,
Sr., in his capacity as the duly appointed, qualified and serving Chapter 7 Trustee (the “Trustee”)
of the bankruptcy estate (the “Estate”) of QB Wash LLC dba Blvd Auto Spa (the “Debtor”) and
Wash Funding LLC (“WF”) (the Trustee and WF, collectively referred to as the “Parties” and
each individually as the “Party”). The Trustee, by and through his undersigned counsel, and WF,
by and through its undersigned counsel, agree to the facts and terms of the Stipulation as follows:

                                                  RECITALS

        WHEREAS, on February 8, 2021 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under Chapter 7, Title 11, United States Code (the “Bankruptcy Code”) in the
Eastern District of New York (the “Bankruptcy Court”); and
       WHEREAS, David J. Doyaga, Sr. was appointed interim Chapter 7 Trustee of the
Debtor’s Estate and, by operation of law, became the permanent Chapter 7 Trustee of the
Debtor’s Estate; and
        WHEREAS, prior to the Petition Date, the Debtor operated a car wash and lube and was
the lessee of the non-residential real property known as 138-77 Queens Boulevard and 138-11
87th Avenue, Jamaica, New York 11435 (the “Premises”); and
       WHEREAS, on June 29, 2021, approximately seven (7) months prior to the Petition
Date, WF recorded a UCC-1 (the “UCC”) with the New York State Department of State, File
No. 202006298276994, asserting a lien on all items of personal property, fixtures and equipment
located on, related to, or used in connection with car wash and lube located at the Premises (the
“Personal Property”); and
        WHEREAS, the Trustee identified that WF may be an insider of the Debtor; and
        WHEREAS, the Estate has a cause of action to, among other things, avoid the UCC and
relegate WF’s alleged lien as wholly unsecured (the “Cause of Action”); and




                                                         1
      Case1-21-40301-ess
     Case  1-21-40301-ess Doc
                           Doc43-2
                               40 Filed
                                   Filed06/02/21
                                         06/15/21 Entered
                                                   Entered06/03/21
                                                           06/15/2108:53:37
                                                                    16:03:09




       WHEREAS, the Parties have agreed that in an effort to avoid the costs and expenses
associated with litigating the Cause of Action; it is therefore
AGREED BY AND BETWEEN THE PARTIES AND SO ORDERED THAT:

        1.      The UCC security interest is hereby set aside as a preference. WF irrevocably
consents that it does not have a lien or security interest of any kind against any Personal Property
in connection with the car wash and lube located at the Premises and in connection with the
Debtor, and the security interest is preserved for the benefit of the estate pursuant to section 551
of the Bankruptcy Code.

        2.     WF irrevocably consents that any Personal Property which WF had an alleged
lien and or security interest in is property of the Debtor’s Estate and will not contest the
ownership of that property.

           3.    The Trustee is authorized to file a UCC-3 termination.

       4.      The Trustee reserves all rights as to any causes of action and or any Chapter 5
recoveries, and the Trustee reserves his rights to contest any proof of claim filed by, or on behalf
of, WF.

           5.    This Stipulation represents the entirety of the understanding by and between the
Parties.

         6.     The Parties hereby agree that each of them has had a full opportunity to
participate in the drafting of this Stipulation by and through their respective counsel and,
accordingly, any claimed ambiguity shall be construed neither for nor against either of the
Parties.

        7.     This Stipulation shall be binding upon and inure to the benefit of the Parties
hereto, and their respective executors, heirs, successors and assigns.

        8.     The person executing this Stipulation on behalf of each respective Party warrants
and represents that he is authorized and empowered to execute and deliver this Stipulation on
behalf of such Party.

       9.      The Parties to this Stipulation agree to bear their own costs and expenses,
including attorneys’ fees, arising out of this Stipulation.

           10.   This Stipulation is subject to the approval of the Bankruptcy Court.

      11.    This Stipulation shall be governed by the laws of the State of New York, the
Bankruptcy Code and the Bankruptcy Rules.




                                                  2
       Case1-21-40301-ess
      Case  1-21-40301-ess Doc
                            Doc43-2
                                40 Filed
                                    Filed06/02/21
                                          06/15/21 Entered
                                                    Entered06/03/21
                                                            06/15/2108:53:37
                                                                     16:03:09




        12.    The Stipulation may be executed in counterparts and a signature by facsimile or
electronic signature shall be sufficient to bind the Parties hereto.

       13.     The Bankruptcy Court shall may retain jurisdiction over this matter to determine
any dispute that may arise hereunder.

Dated: May 28, 2021                                 Dated: May 27, 2021
       Huntington, New York                                New York, New York

        Law Offices of Avrum J. Rosen, PLLC                McDermott Will & Emery

By:     /s/ Avrum J. Rosen                          By:    /s/ Timothy W. Walsh
        Avrum J. Rosen                                     Timothy W. Walsh

        Attorneys for David J. Doyaga, Sr.,                Attorneys for Wash Funding LLC
        Chapter 7 Trustee of the Estate of
        QB Wash LLC dba Blvd Auto Spa

        38 New Street                                      340 Madison Avenue
        Huntington, New York 11743                         New York, NY 10173
        Tel: (631) 423-8527                                Tel: (212) 547-5873
        arosen@ajrlawny.com                                twwalsh@mwe.com


IT IS SO ORDERED.




                                                               ____________________________
 Dated: Brooklyn, New York                                            Elizabeth S. Stong
        June 2, 2021                                           United States Bankruptcy Judge

                                               3
